Exhibit 3.1(i) CERTIFICATE OF INCORPORATION OF FIVE STAR PRODUCTS, INC. (as amended) 1.The name of the corporation is FIVE STAR PRODUCTS, INC. 2.The address of its registered office in the State of Delaware is CorporationTrustCenter, 1209 Orange Street, in the City of Wilmington, County of New Castle.The name of its registered agent at such address is The Corporation Trust Company. 3.The nature of the business or purposes to be conducted or promoted is to engage in any lawful act or activity for which the corporation may be organized under the General Corporation Law of Delaware. 4.The Corporation shall have authority to issue a total of Thirty Million One Hundred
